Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119€as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/975,343, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
Claims 3, 6, & 11-15 do not receive the priority date of the provisional application and receive the effective filing date of 2/2/21
Claims 1-2, 4-5, & 7-10 receive the priority date of 2/12/2020

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Figure 3B, 312.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The substitute specification filed 03/17/21 has been entered. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 6-8, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ericks (US 6601589).
Regarding Claim 1, Ericks, in the same field of endeavor discloses a hair tie (abstract), comprising: a) a cord 12 having a first end 16 and a second end (column 1, Lines 25-42) opposite the first end (see Figure 2), wherein the cord is elongated and stretchable (column 1, lines 25-42); and, b) a cleat 14 having: i) a cleat main body 18, ii) a plurality of apertures (19 and 24) positioned along a length of the cleat (see Figure 2), including a first set of apertures 19 forming a first passageway where 16 exits (see Figure 2), and a second set of apertures 24 forming a second passageway (figure 2), wherein the first passageway is positioned at a lower part of the cleat main body (figure 2, and labeled below as “lower part”) and the second passageway is positioned at an upper part of the cleat main body (figure 2, and labeled below as “upper part”), wherein the first end of the cord is securely attached at one end of the first passageway via 20, and the cord traverses through the first passageway and the second passageway to form a cord loop 22, wherein the second end of the cord has a free end (see Figure 2), and wherein the second end of the cord is capable of being pulled under application of an expanding force to stretch the cord into a stretched state (column 1, Lines 25-42); and, whereby when the expanding force is removed, the cord contracts in the length into an unstretched state or a relaxed state (abstract), thereby securing the cord within the cleat via 34, and securing hair within the cord loop (abstract).

    PNG
    media_image1.png
    703
    321
    media_image1.png
    Greyscale

Regarding Claim 3, Erick discloses the second passageway is sized to have a diameter approximately equal to a cross-sectional diameter of the cord (figure 2; column 2, lines 19-45).
Regarding Claim 6, Erick discloses a tab 34 connected to the cleat main body 18, wherein after the cord 12 is pulled through 20the second passageway 24, the tab 20 is pressed  (see Figure 2) to secure the cord 12, and wherein to loosen the cord, the tab is lifted up (column 2, lines 19-45), thereby allowing the cord to slide column 2, lines 19-45) within the second passageway, thereby allowing a user to adjust a size of the cord loop (abstract).
Regarding Claim 7, Erick discloses the first passageway 19 has a first passageway dimension sized (see Figure 2) to permit the cord to pass (Figure 2) through the first passageway where 16 exits 19, and the second passageway 24 has a second passageway dimension sized (see Figure 2; abstract) to substantially inhibit passage of the cord through at least one of the second set of apertures via 28 and 34.
Regarding Claim 8, Erick discloses the cleat main body 18 comprises a solid piece of material (see Figure 2).
Regarding Claim 10, Erick discloses the cord 12 has a cross-sectional diameter, wherein the cross-sectional diameter of the cord is greater (Column 2, Lines 19-42) than at least one of 15the second set of apertures 24 when the cord is in the relaxed state or the unstretched state (abstract).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Erick further in view of Serignat (US 6267120).
Regarding Claim 11, Erick discloses wherein the cleat (figure 2). However, Erick does not disclose fins or teeth positioned at a bottom of the cleat for retaining hair.
Serignat, in the same field of endeavor discloses, a hair clip (abstract; Figure 3), further Serignat discloses fins 22 positioned at a bottom of the device 4 for retaining hair. It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Erick’s hair cleat with the fins of Serignat in order to have a better grip on the hair to prevent the device from slipping out of the user’s hair.
Claims 2, 4-5, 9, 12-13 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Erick in view of Fontaine (US 2006/0096067).
Regarding Claim 2, Erick discloses the upper part (labeled above in Figure 2) of the cleat main body 18 includes two regions (labeled below), a first region (labeled below) and a second region (labeled below), wherein the first region is enclosed by the cleat main body (see Figure 2). However, Erick does not disclose the second region includes an open wedge-shaped region having a plurality of ridges.

    PNG
    media_image2.png
    703
    297
    media_image2.png
    Greyscale

Fontaine, discloses a tie-down tensioning device (abstract) with a cleat wherein the second region 25 where the cable (abstract) exits with an open wedged- shaped region 16 having a plurality of ridges 19 within the open wedged-shaped region (see Figure 4). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Erick’s hair cleat with the opening within the second passage with ridges 19 to secure the cord of Fontaine in order to have a better grip on the hair to prevent the device from slipping out of the user’s hair.
Regarding Claim 4, Erick does not disclose the cleat further comprises an open-wedged shaped region for securing the cord within the cleat. Fontaine discloses an open wedged- shaped region 16 having a plurality of ridges 19 within the open wedged-shaped region (see Figure 4). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Erick’s hair cleat with the opening within the second passage with ridges 19 to secure the cord of Fontaine in order to have a better grip on the hair to prevent the device from slipping out of the user’s hair.
Regarding Claim 5, Erick/Fontaine disclose the device substantially as modified. Erick does not disclose the open wedged-shaped region has a narrow portion and a wide portion, and the open wedged-shaped region is sized and shaped to allow the cord to freely move within the wide portion, and the narrow portion is sized and shaped to secure the cord by crimping the cord within the narrow portion to secure the cord in the cleat. Fontaine discloses the open wedged-shaped region  (Figure 4) has a narrow portion (at the top of 16) and a wide portion (at the bottom), and the open wedged-shaped region is sized and shaped to allow the cord to freely move within the wide portion (Figure 4; abstract), and the narrow portion is sized and shaped to secure the cord by crimping the cord within the narrow portion to secure the cord in the cleat (Paragraph [0027]). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Erick’s hair cleat with Fontaine’s  wedge-shape and ridges in order to provide and maintaining the wedging action of 19 to hold the cord in place around the hair without slipping (paragraph [0027]).
Regarding Claim 9, Erick/Fontaine disclose the device substantially as modified. Erick does not disclose the second passageway is of a conical shape. Fontaine discloses the second passageway (where the cord traverse through 16 into the ridges 19) is of a conical shape (see Figure 1, wherein the top of 16 is conical). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Erick’s second passage with Fontaine’s wedge-shape and ridges in order to provide and maintaining the wedging action of 19 to hold the cord in place around the hair without slipping.
Regarding Claim 12, Erick discloses a hair tie (abstract), comprising: a) a cord 12 having a first end 16 and a second end (column 1, Lines 25-42) opposite the first end (see Figure 2), wherein the cord is elongated and stretchable (column 1, lines 25-42); and, b) a cleat 14 having a cleat main body 18, ii) a plurality of apertures (19 and 24) positioned along a length of the cleat (see Figure 2), including a first set of apertures 19 forming a first passageway where 16 exits (see Figure 2), and a second set of apertures 24 forming a second passageway (figure 2), wherein the first passageway is positioned at a lower part of the cleat main body (figure 2, and labeled below as “lower part”) and the second passageway is positioned at an upper part of the cleat main body (figure 2, and labeled below as “upper part”), wherein the first end of the cord is securely attached at one end of the first passageway of the cleat via 20, and the second end of the cord traverses through the second passageway (see Figure 2) and exits at the front facing opening of the cleat; wherein the second end of the cord has a free end capable of being pulled under application of an expanding force to stretch the cord (abstract); Erick does not disclose a front facing opening having ridges,  and, wherein when the cord is pulled through the front facing opening, and a user moves the cord with at least a 70 turn on a left side or a right side of the cleat main body, the cord is secured within the front facing opening.
Fontaine, discloses a tie tensioning device (abstract) used to tie items that the cord 8 is elongated and stretchable (Paragraph [0002] discloses the tensioning lines are elastic cables or other flexible elongated elements) an a passage (see Figure 4) in which the cord traverses through a cleat 6. Further Fontaine discloses a front facing 15 opening having ridges 19,  and, wherein when the cord is pulled through the front facing opening, and a user moves the cord with at least a 70 turn on a left side or a right side of the cleat main body, the cord is secured within the front facing opening (paragraph [0027]). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Erick’s hair cleat with the opening within the second passage with ridges 19 to secure the cord of Fontaine in order to have a better grip on the hair to prevent the device from slipping out of the user’s hair.
The proposed modification would be to incorporate the wedge opening of Fontaine into the passageway 24 of Erick to crimp the cord further in place.
Regarding Claim 13, Erick/Fontaine disclose the device sustainably as claimed. Erick discloses the front facing opening (see Figure 2 where 12 exits out of 24). However, Erick does not disclose the front facing opening is an open wedged- shaped region having a plurality of ridges within the open wedged-shaped region. Fontaine discloses the front facing opening of the cleat 6 is an open wedged- shaped region 16 having a plurality of ridges 19 within the open wedged-shaped region (see Figure 4). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Erick’s hair cleat with the opening within the second passage with ridges 19 to secure the cord of Fontaine in order to have a better grip on the hair to prevent the device from slipping out of the user’s hair.
Regarding Claim 14, Ericks discloses a) a cord 12 having a first end 16 and a second end opposite the first end where 12 exits 24, wherein the cord is elongated and stretchable (abstract); and, b) a cleat 14having: i) a main body of the cleat 18, ii) at least two front facing openings where 16 exits out of 19 and where the loop 22 enters into 24, a first front facing opening and a second front facing opening where 16 exits out of 19 and where the loop 22 enters into 24, iii) and a plurality of apertures 19 and 24 positioned along a length of the cleat (figure 2), including a first set of apertures 19  forming a first passageway where 16 exits out of 14), and a second set of apertures 24 forming a second passageway (where 12 traverses through 24), the first passageway is positioned at a lower part of the cleat main body (see labeled Figure 2 above), and the second passageway is positioned at an upper part of the cleat main body (see labeled figure 2 above), wherein the first end of the cord is securely attached at one end of the first passageway via 20, and the second end of the cord traverses the second passageway 24 (see Figure 4) and exits at least one of the first front facing opening and the second front facing opening (Figure 4); and, the second end of the cord has a free end (Figure 4), and wherein when the second end of the cord is pulled under application of an expanding force and rotated (column 1, Lines 25-42), the cord crimps within the cleat main body; and, wherein when the cord is pulled through the first front facing opening and rotated (column 1, Lines 25-42);, the cord is wedged via 34 within the first front facing opening to secure the cord in place (Figure 4).
Erick does not disclose the front facing openings having ridges. Fontaine discloses an opening of cleat 6 with ridges 19. It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Erick’s hair cleat with the opening of each of the front facing openings with ridges 19 to secure the cord of Fontaine in order to have a better grip on the hair to prevent the device from slipping out of the user’s hair.
	Regarding Claim 15, Erick discloses the first front facing opening is in the second passageway 24 for vertical securing of the cord (see Figure 4). Erick does not the second front facing opening is in the cleat main body for horizontal securing of the cord. Fontaine discloses the second opening (where 25 exits into 16) is horizontal. It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Erick’s hair cleat with the second facing opening in a horizontal direction Fontaine in order to have a better grip on the hair to prevent the device from slipping out of the user’s hair as well as further crimping the cord to secure it.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sydney J Pulvidente whose telephone number is (571)272-8066. The examiner can normally be reached Monday - Friday, 7:30 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SYDNEY J PULVIDENTE/Examiner, Art Unit 3772    

/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772